DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,372,075 in view of Yahata et al. (US PG Pub 2011/0211033).
Regarding claim 1 of the present invention:  Claim 1 of ‘075 teaches the image processing system comprising the discharge section, first and second tray, heating device and controller as recited in the present invention (see column 9, lines 60-67, column 10, lines 1-17).  Claim 1 of ‘075 is only silent as to a sheet feed section configured to house a sheet.  However, Yahata et al. teaches a sheet feed section configured to house a sheet (see Fig. 7, either trays 14, 16 or internal sheet tray 44b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of ‘075 to provide a sheet feed section configured to house a sheet to store the substrate being processed before processing.
Regarding claim 11 of the present invention:  Claim 11 of ‘075 teaches all of the limitations of claim 11 of the present invention again excepting the sheet feed section.  The same provision in Yahata et al. and modification is applied.
Regarding claims 2-10 and 12-20 of the present invention:  The recitation of the corresponding claims 2-10 and 12-20 of ‘075 teach these requirements.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,417 in view of Yahata et al. (US PG Pub 2011/0211033).
Analogous rejections, motivations and rationale for claims 1-20 of the present invention based on claims 1-20 of ‘417 and Yahata et al. apply as in the previous section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-7, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahata et al. (US PG Pub 2011/0211033).
For claim 1:  Yahata et al. teaches an image processing system, comprising: a sheet feed section 14, 16 configured to house a sheet P’; a discharge section 5, 11 configured to discharge a sheet P conveyed from the sheet feed section; a first tray 10 and a second tray 52 configured to load the sheet P discharged from the discharge section 10, 52; a heating device 12, 42F disposed between the sheet feed section and the discharge section and configured to generate heat to facilitate a fixing process and a decoloring processing (see Fig. 7, the heating devices disposed between the feeding section and the discharge section in the duality of sheet feeding paths); and a controller configured to discharge a sheet to which the fixing processing is executed to one of the first tray and the second tray (see Fig. 7, sheet which has a fixing process performed is discharged to the tray 52), and to discharge a sheet to which the decoloring processing is executed to the other tray of the first tray and the second tray according to a type of a job received by a reception section (see Fig. 7, the sheet which has a decoloring process performed thereon is discharged onto the other tray, tray 10, the control 100 in Fig. 8 knows the job based on the initial location of the sheet between the sheet trays in the sheet feed and through operation of the rollers and heater performs the procedure and discharging).
For claim 11:  Yahata et al. teaches an image processing method (see Figs. 7 and 8, routine operation of the apparatus in Fig. 7), comprising a sheet feed section 14, 16 configured to house a sheet P’, discharging a sheet conveyed from a sheet feed section (see Fig. 7, sheet traveling from 14 to 10 or from 16 to 52), loading at least one of a first tray and a second tray P, generating heat to facilitate a fixing processing and a decoloring processing (see Fig. 7, operating components 12, 42F) and discharging a sheet to which the fixing processing is executed to one of the first and second tray (see Fig. 7, from 42F to tray 52) and discharging a sheet to which a decoloring processing is executed to the other tray of the first tray and second (from 14 to 10 being the other of the first and second tray) according to a type of job received.
For claims 2 and 12:  Yahata et al. teaches the image processing system according to claim 1, further comprising: a post-processing section 51, 51 configured to execute a post-processing to the sheet to which the fixing processing is executed or the sheet to which the decoloring processing is executed, wherein the controller is configured to direct discharge of the sheet to which the fixing processing is executed or the sheet to which the decoloring processing is executed to the first tray or the second tray via the post-processing section (see Fig. 7, the post processing section 5, 51 controls a post-processing at least to the sheet on which fixing is executed, and controls discharge thereof, the recitations of post processing to the sheet to which decoloring processing is executed is recited in the alternative and not addresses presently).  Yahata et al. teaches the method of claim 12 since post processing is performed to the sheet to which fixing is executed and discharged to the appropriate tray by the post processing section 5, 51.
For claims 3 and 13:  Yahata et al. teaches the image processing system according to claim 2 and further teaches that post-processing section is configured to execute an alignment processing if the received job is a decoloring job (see paragraph 35, dropping of sheets in to sheet tray performs an alignment of the decolored sheets) and executes the alignment 
For claims 5 and 15:  Yahata et al. teaches the image processing system according to claim 1 and method of claim 11, wherein the controller directs discharge of the sheet to a tray close to the position of the discharge section between the first tray and the second tray (see Fig. 7, the controller directs the sheet to either the first tray or the second tray based on the source location of the sheet both trays are close to the discharge section as they are connected to the discharge section being 5 and associated discharging rollers).
For claims 6 and 16: Yahata et al. teaches the image processing system according to claim 2 and method of claim 12, wherein the post-processing section is configured to execute one or more of an alignment processing for stacking a plurality of sheets, a staple processing for executing a binding processing (see paragraph 41), a punching process for executing a processing of punching a hole on a sheet, a center folding processing for folding a center part of the plurality of the sheets in half, and a sorting processing.
For claims 7 and 17:  Yahata et al. teaches the image processing system according to claim 1 and method of claim 11, and further teaches a fixing section 42F configured to fix an image on a sheet (see Fig. 7).
For claims 10 and 20:  Yahata et al. teaches the image processing system according to claim 2 and 20, and teaches that the type of job comprises a fixing job or a decoloring job (see Fig. 8, jobs performed by device and controller 100 are printing and fixing in 4 and decoloring in 5, 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al. (US PG Pub 2011/0211033) in view of Sato et al. (US Pub 2013/0032992).
For claims 4 and 14: Yahata et al. teaches all of the limitations of claim 4 and 14 except detecting the positions of the first and second tray and setting a discharge destination according to the position of the trays.  However, Sato et al. further teaches a tray position detection section configured to determine the position of a tray (see paragraphs 79-81, tray detection step S1003.
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al. (US PG Pub 2011/0211033) in view of Umezawa (US PG Pub 2014/0176999).
For claim 8:  Yahata et al. teaches all of the limitations of claim 8 except detector detecting whether or not the sheet is on the first tray. However, Umezawa teaches a discharge detection sensor which is provided to detect the presence or absence of a paper sheet in the discharge tray (see paragraph 34). It would have been obvious to one of ordinary skill in the art to detect whether a sheet is already present on a first tray as taught by Umezawa for the purpose of noting if processed sheets from different jobs may become mixed.
For claim 9:  Yahata et al. teaches all of the limitations of claim 9 except detector detecting whether or not the sheet is on the first tray. However, Umezawa teaches a discharge detection sensor which is provided to detect the presence or absence of a paper sheet in the discharge tray (see paragraph 34). It would have been obvious to one of ordinary skill in the art to detect whether a sheet is already present on a second discharge tray as taught by Umezawa for the purpose of noting if processed sheets from different jobs may become mixed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853